Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/03/2019, 03/18/2020, 03/26/2021, 05/24/2021, and 06/03/2021 are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-5 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by U.S. 2017/0141426 to Ohmori (hereinafter “Ohmori”).
With regards to claim 1, Ohmori teaches a manifold (Para. [0020]) for supplying gas to an electrochemical cell (Abstract), the electrochemical cell including first and second gas channels (Fig. 6, first gas flow passage 53a and second gas flow passage 53b) that extend from a base end portion to a leading end portion of the electrochemical cell (Figs. 1 and 6, Paras. [0058] and [0071]) and are connected to each other at the leading end portion (Fig. 6, Para. [0074], passage 30), the manifold comprising: a first manifold main body including a gas supply chamber (Figs. 1 and 6, Para. [0076], first chamber 41; Annotated Fig. 1) that is connected to the first gas channel (Fig. 6, Para. [0077] first chamber 41 flows into the first gas flow passage 53); and a second manifold main body including a gas collection chamber (Figs. 1 and 6, Para. [0077], second chamber 42; Annotated Fig. 1) that is connected to the second gas channel (Fig. 6, Para. [0077] The fuel gas supplied to the second gas flow passage 53b … is recovered into the second chamber 42 of the manifold 4.); the first manifold main body (Annotated Fig. 1) including a first top plate, a first bottom plate, and a first side plate (Fig. 1, Paras. [0045] and [0050]; Annotated Fig 12), the first top plate including a first through hole for connecting the first gas channel (Fig. 12, First gas flow passage 53a; Annotated Fig 12) and the gas supply chamber (Annotated Fig. 12; Para. [0047], The first insertion holes communicate with the first chamber 41), the second manifold main body (Annotated Fig. 1) including a second top plate, a second bottom plate, and a second side plate (Fig. 1, Paras. [0045] and [0050]; Annotated Fig 12), the second top plate including a second through hole for connecting the second gas channel (Fig. 12, Second gas flow passage 53b; Annotated Fig 12) and the gas collection chamber (Annotated Fig. 12; Para. [0047], the second insertion holes communicate with the second 

    PNG
    media_image1.png
    718
    626
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    869
    647
    media_image2.png
    Greyscale

claim 2, Ohmori teaches wherein the first top plate and the second top plate are constituted by one member. As shown in Annotated Fig. 6, the first and second top plates are one member.

    PNG
    media_image3.png
    795
    571
    media_image3.png
    Greyscale

claim 3, Ohmori teaches wherein the first through hole and the second through hole are constituted as a single hole (Para. [0085], the first insertion hole and the second insertion hole may be connected. That is to say, one insertion hole may be configured by the first insertion hole and the second insertion hole.)
	
	With regards to claim 4, Ohmori teaches wherein the first top plate and the second top plate are constituted by separate members. As shown in Annotated Fig. 12, the first top plate and the second top plate are two separate plates.

    PNG
    media_image2.png
    869
    647
    media_image2.png
    Greyscale

claim 5, Ohmori teaches a cell stack device (Fig. 1, Para. [0043], a fuel cell stack 100) comprising: an electrochemical cell (Fig. 1, Paras. [0044]-[0044] The manifold 4 is configured to support the first and second cells 10a, 10b); and the manifold according to claim 1, the manifold being configured to support the base end portion of the electrochemical cell (Fig. 1, Paras. [0044]-[0044] The manifold 4 is configured to support the first and second cells 10a, 10b), wherein the electrochemical cell includes at least one first gas channel that is connected to the gas supply chamber (Annotated Fig. 1; Figs. 1 and 6, Paras. [0076]-[0077], first chamber 41 flows into the first gas flow passage 53) and extends from the base end portion to a leading end portion of the electrochemical cell (Fig. 1, Para. [0058] The proximal end portion 531a of the first gas flow passage 53a communicates with the first chamber 41; Annotated Fig. 12 – Claim 5), and at least one second gas channel that is connected to the gas collection chamber (Annotated Fig. 1; Figs. 1 and 6, Para. [0077], The fuel gas supplied to the second gas flow passage 53b … is recovered into the second chamber 42 of the manifold 4.), extends from the base end portion to the leading end portion of the electrochemical cell (Annotated Fig. 13 – Claim 5), and is connected to the first gas channel in the leading end portion of the electrochemical cell (Annotated Fig. 13 – Claim 5; Para. [0074], a passage 30 that communicates with the first gas flow passage 53a and the second gas flow passage 53b.).

    PNG
    media_image1.png
    718
    626
    media_image1.png
    Greyscale

    PNG
    media_image4.png
    869
    647
    media_image4.png
    Greyscale

1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2011/0065022 to Min et al. (hereinafter “Min”).
	With regards to claim 1, Min teaches a manifold for supplying gas to an electrochemical cell (Fig. 14, Para. [0056], The manifold 140 includes a gas supply unit 141 for supplying gas (fuel or air) and a gas discharge unit 145 for discharging gas.), the electrochemical cell including first and second gas channels that extend from a base end portion to a leading end portion of the electrochemical cell and are connected to each other at the leading end portion (Annotated Fig. 14), the manifold comprising: a first manifold main body including a gas supply chamber that is connected to the first gas channel (Annotated Fig. 14); and a second manifold main body including a gas collection chamber that is connected to the second gas channel(Annotated Fig. 14); the first manifold main body including a first top plate, a first bottom plate, and a first side plate, the first top plate including a first through hole for connecting the first gas channel and the gas supply chamber (Annotated Fig. 14), the second manifold main body including a second top plate, a second bottom plate, and a second side plate, the second top plate including a second through hole for connecting the second gas channel and the gas collection chamber (Annotated Fig. 14), and the first bottom plate and the second bottom plate being constituted by members .

    PNG
    media_image5.png
    684
    763
    media_image5.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 2016/0164128 to Ono et al. (hereinafter “Ono”) teaches a manifold having a first manifold main body including a gas supply chamber that is connected to a first gas channel and a second manifold main body including a gas collection chamber that is connected to the second gas channel (Annotated Fig. 5). Ono also teaches, the first manifold main body including a first .


    PNG
    media_image6.png
    856
    750
    media_image6.png
    Greyscale


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723                                                                                                                                                                                                        
ANDREW JAMES MILLER
Examiner
Art Unit 1723